        Case 3:19-cv-01987-WHO Document 30 Filed 07/17/19 Page 1 of 1



                          UNITED STATES DISTRICT COURT

                       NORTHERN DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES

 Date: July 17, 2019            Time: 16 minutes         Judge: WILLIAM H. ORRICK
                                9:26 a.m. to 9:42 a.m.
 Case No.: 19-cv-01987-WHO      Case Name: King v. Facebook, Inc.



Attorney for Plaintiff: Christopher King (pro se)
Attorneys for Defendant: Gavin Thole, and Paven Malhotra

 Deputy Clerk: Jean Davis                           Court Reporter: Belle Ball


                                      PROCEEDINGS

Parties appear for hearing on motion to dismiss. Argument heard; motion taken under
submission; written order to follow.
